 1
 2
 3
 4
 5
 6
 7
 8                                UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10
11
     DEVONTE B HARRIS,                             Case No. 1: 19-cv-00462-DAD-EPG (PC)
12
                            Plaintiff,
13                                                 FINDINGS AND RECOMMENDATIONS,
     v.                                            RECOMMENDING THAT ALL CLAIMS
14                                                 BE DISMISSED EXCEPT FOR
     K. KYLE, et al.,                              PLAINTIFF’S CLAIMS AGAINST
15                                                 DEFENDANTS KYLE, GROSSMAN,
                            Defendants.            THOMPSON, DEPOVIC, MORENO,
16                                                 OVERLY, WRIGHT, GAMEZ, AND
                                                   CASTILLO FOR DELIBERATE
17                                                 INDIFFERENCE TO SERIOUS RISK OF
                                                   HARM IN VIOLATION OF THE EIGHTH
18                                                 AMENDMENT; AND AGAINST
                                                   DEFENDANTS KYLE, MORENO,
19                                                 WRIGHT, OVERLY, GAMEZ, AND
                                                   CASTILLO FOR RETALIATION IN
20                                                 VIOLATION OF THE FIRST
                                                   AMENDMENT
21
                                                   (ECF NOS. 1, 10, 11)
22
23                                                 OBJECTIONS, IF ANY, DUE WITHIN
                                                   FOURTEEN DAYS
24
25          Plaintiff, Devonte B. Harris, is a state prisoner proceeding pro se and in forma pauperis

26   in this civil rights action filed pursuant to 42 U.S.C. § 1983.

27          Plaintiff filed the complaint commencing this action on April 9, 2019. (ECF No. 1.) The

28   Court screened Plaintiff’s complaint. (ECF No. 10.) The Court found that Plaintiff’s complaint

                                                      1
 1   “states cognizable claims for deliberate indifference to serious risk of harm in violation of the
 2   Eighth Amendment against Defendants Kyle, Grossman, Thompson, Depovic, Moreno, Overly,
 3   Wright, Gamez, and Castillo; and a cognizable claim for retaliation in violation of the First
 4   Amendment against Defendants Kyle, Moreno, Wright, Overly, Gamez, and Castillo.” (Id. at
 5   15.) The Court also found that Plaintiff failed to state any other cognizable claims. (Id.)
 6          The Court allowed Plaintiff to choose between proceeding only on the claims found
 7   cognizable by the Court in the screening order, amending the complaint, or standing on the
 8   complaint subject to the Court issuing findings and recommendations to a district judge
 9   consistent with the screening order. (Id.) On June 19, 2019, Plaintiff notified the Court that he
10   is willing to proceed only on the claims found cognizable by the screening order. (ECF No. 14.)
11          Accordingly, for the reasons set forth in the Court’s screening order that was entered on
12   May 28, 2019 (ECF No. 10), and because Plaintiff has notified the Court that he is willing to
13   proceed only on his claims against Defendants Kyle, Grossman, Thompson, Depovic, Moreno,
14   Overly, Wright, Gamez, and Castillo for deliberate indifference to serious risk of harm in
15   violation of the Eighth Amendment; and against Defendants Kyle, Moreno, Wright, Overly,
16   Gamez, and Castillo for retaliation in violation of the First Amendment (ECF No. 14), it is
17   HEREBY RECOMMENDED that all claims be dismissed, except for Plaintiff’s claims against
18   Defendants Kyle, Grossman, Thompson, Depovic, Moreno, Overly, Wright, Gamez, and
19   Castillo for deliberate indifference to serious risk of harm in violation of the Eighth
20   Amendment; and against Defendants Kyle, Moreno, Wright, Overly, Gamez, and Castillo for
21   retaliation in violation of the First Amendment.
22          These findings and recommendations are submitted to the United States district judge
23   assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(l). Within fourteen
24   (14) days after being served with these findings and recommendations, Plaintiff may file
25   written objections with the Court. The document should be captioned “Objections to Magistrate
26   Judge’s Findings and Recommendations.”
27   \\\
28   \\\

                                                      2
 1          Plaintiff is advised that failure to file objections within the specified time may result in
 2   the waiver of rights on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 838-39 (9th Cir. 2014)
 3   (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).
 4
     IT IS SO ORDERED.
 5
 6
        Dated:     July 11, 2019                                /s/
 7                                                        UNITED STATES MAGISTRATE JUDGE

 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                      3
